MEMORANDUM OPINION
                                         No. 04-11-00711-CR

                                         Steven MENDOZA,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                             From the County Court, Duval County, Texas
                                    Trial Court No. 11-CRD-145
                             Honorable Marisela Saldana, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: December 7, 2011

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           Appellant filed a motion to dismiss this appeal. The motion is granted and this appeal is

dismissed. See TEX. R. APP. P. 42.2(a).

                                                              PER CURIAM

DO NOT PUBLISH